
	
		II
		111th CONGRESS
		2d Session
		S. 3896
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Goodwin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To protect children against hazards associated with
		  swallowing button cell batteries by requiring the Consumer Product Safety
		  Commission to promulgate a consumer product safety standard to require
		  child-proof closures on remote controls and other consumer electronic products
		  that use such batteries, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access to Button Cell Batteries
			 Act of 2010.
		2.Consumer product
			 safety standard for button cell battery access
			(a)DefinitionsIn
			 this section:
				(1)Battery-operated
			 or assisted consumer electronic productThe term
			 battery-operated or assisted consumer electronic product means a
			 remote control, clock, musical greeting card, automobile key, flashlight, or
			 other consumer product powered in whole or in part by a button cell battery
			 that is designed, manufactured, and sold primarily for use by consumers in or
			 around their homes or motor vehicles.
				(2)Button cell
			 batteryThe term button cell battery means—
					(A)a lithium cell
			 battery that is 32 millimeters or less in diameter; or
					(B)any other battery
			 of that size, regardless of the technology used to produce an electrical
			 charge, as determined by the Consumer Product Commission.
					(3)Consumer
			 productThe term consumer product has the meaning
			 given the term in section 3 of the Consumer Product Safety Act (15 U.S.C.
			 2052).
				(b)Standard
			 requiredNot later than 1
			 year after the date of the enactment of this Act, the Consumer Product Safety
			 Commission shall promulgate, as a final consumer product safety standard under
			 section 7(a) of the Consumer Product Safety Act (15 U.S.C. 2056(a)), a standard
			 that requires button cell battery compartments of battery-operated or assisted
			 consumer electronic products be secured, to the greatest extent practicable, in
			 a manner that reduces access to button cell batteries by children that are 3
			 years of age or younger.
			(c)Expedited
			 rulemaking
				(1)In
			 generalThe standard required by subsection (b) shall be
			 promulgated in accordance with section 553 of title 5, United States
			 Code.
				(2)Inapplicability
			 of certain promulgation requirementsThe requirements of
			 subsections (a) through (f) and (g)(1) of section 9 of the Consumer Product
			 Safety Act (15 U.S.C. 2058) shall not apply to the promulgation of the standard
			 required by subsection (b) of this section.
				(d)Effective
			 dateThe final consumer product safety standard required by
			 subsection (b) shall apply to battery-operated or assisted consumer electronic
			 products manufactured on or after the date that is 1 year after the date on
			 which the Commission promulgates such standard.
			
